Citation Nr: 1710491	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-48 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for high blood pressure, characterized as hypertension, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for a heart arrhythmia, characterized as atrial fibrillation, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel































INTRODUCTION

The Veteran served on active duty from September 1969 until September 1971, to include service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  The Board previously remanded these matters in January 2014 and March 2016.

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge (VLJ) in April 2013.  A transcript of the hearing is of record.  The Board notes that the representative's colleague, SS, sat in on the hearing as an observer.


FINDINGS OF FACT

1. High blood pressure, characterized as hypertension, was not caused by or aggravated by the Veteran's service-connected diabetes mellitus.

2. Heart arrhythmia, characterized as atrial fibrillation, was not caused by or aggravated by the Veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

1. The criteria for service connection for high blood pressure, characterized as hypertension, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. The criteria for service connection for a heart arrhythmia, characterized as atrial fibrillation, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in July 2008.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA examinations, supplemental VA examiner opinions and additional private and VA medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in April 2009, March 2012, March 2014, May 2016, and an addendum opinion to the March 2012 examination was obtained in May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate these claims has been obtained.

II.	Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154(a).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The issues currently before the Board are whether the Veteran's service-connected diabetes mellitus caused or aggravated his high blood pressure, characterized as hypertension, and heart arrhythmia, characterized as atrial fibrillation.  

The Veteran's service treatment records do not include diagnoses or treatment for high blood pressure or heart arrhythmia.  In addition, the earliest treatment for high blood pressure was found in private medical records from December 1985, where the Veteran went to the doctor for a nosebleed and was found to have a high blood pressure reading of 140/100.  Again, in private medical records from October 1986, the Veteran was seen for a nosebleed and his blood pressure reading was 150/110.  The physician at this time noted that the Veteran was not on any blood pressure medication.  

In September 2008, the Veteran submitted a letter from his private physician regarding his atrial fibrillation.  The physician stated that the atrial fibrillation reflected a complication of systemic hypertension.  In addition, the physician stated that despite that there were criteria for metabolic syndrome pattern (elevated BMI/waist dimension, hypertension, and insulin resistant diabetes mellitus), the proximate mechanism of the Veteran's atrial fibrillation appeared to mediate primarily through the hemodynamic and adaptive effects of sustained systemic hypertension.  Finally, the physician stated that it was most likely that rather than being causal, the coexistence of these conditions was reflective of a commonality of risk factors for the development of these separate conditions.

In April 2009, the Veteran was afforded a VA examination for his heart arrhythmia, characterized as atrial fibrillation, claim.  The examiner noted that the EKG showed normal sinus rhythm at 97 beats per minute and that he had T-wave inversions in V1, and AVL, which were noted before, and T-wave inversions in leads II, V3-V6.  The examiner also noted that the EKG showed PVCs, but no LVH, and that the Veteran had persistent atrial fibrillation.  The examiner stated that the risk factors for atrial fibrillation were hypertension and metabolic syndrome, and that the Veteran was morbidly obese at BMI 43.  Finally, the examiner opined that it was less likely that the Veteran's service-connected diabetes had aggravated or increased his likelihood of atrial fibrillation because he was diagnosed with atrial fibrillation in 2004, two years before the onset of his diabetes in 2006.  In addition, the examiner also opined that the Veteran had many other risk factors, which could have easily predisposed him to or aggravated his atrial fibrillation.  

In March 2012, the Veteran was afforded a VA examination for his high blood pressure, characterized as hypertension, claim.  Though the Veteran stated that he had reported a hypertension diagnosis in 1978, the examiner noted that the service treatment records were silent for this diagnosis.  The examiner opined that the hypertension was less likely than not proximately due to or the result of the Veteran's diabetes, and that the hypertension preceded diabetes mellitus by many years.  In May 2012, the VA examiner clarified the March 2012 opinion and stated that hypertension does not cause diabetes mellitus and diabetes does not cause hypertension.  

In March 2014, the Veteran was afforded a VA examination for his high blood pressure, characterized as hypertension, and heart arrhythmia, characterized as atrial fibrillation, claims.  The Veteran stated again that he was diagnosed with hypertension in 1978 when he sought care for dizziness, and that he developed hypertension while in the military.  However, the examiner stated that the service treatment records did not document any hypertension, suspicion of hypertension or treatment of hypertension within one year after discharge from service.  In addition, the believed he developed atrial fibrillation the year after he left service, but did not have any medical records to support this claim and service treatment records were also silent for this.  Overall, the examiner opined that the conditions claimed were less likely than not incurred in or caused by diabetes mellitus.  Specifically, the examiner stated that hypertension was essential hypertension which is caused by lifestyle and genetics, and that his atrial fibrillation was the most common arrhythmia known.  The examiner noted that the heart arrhythmia was an electrical conduction defect of his heart, where typically the cause is unknown and that it would be very unusual for someone of his age and health status at the time of his military service to develop atrial fibrillation.  Finally, the examiner stated that the Veteran's hypertension existed prior to the diabetes mellitus diagnosis, that diabetes does not cause hypertension or an electrical conduction disturbance of the heart (atrial fibrillation) and that it was less likely than not that diabetes mellitus caused or aggravated hypertension or atrial fibrillation.  

In May 2016, the Veteran was afforded another VA examination for his claims.  The examiner opined that the conditions claimed were less likely than not incurred in or caused by the in-service injury, event or illness.  The examiner stated that the service treatment records and civilian medical treatment records were silent for any diagnosis or treatment of hypertension or atrial fibrillation during service or within one year of separation from service in 1971.  In addition, the examiner stated that there was no evidence to suggest that the Veteran's hypertension was either caused by or permanently aggravated beyond that expected with natural progression by the Veteran's diabetes mellitus, and that the Veteran's hypertension began years before the diagnosis of diabetes mellitus.  Further, the examiner stated that the Veteran's hypertension was well controlled and that there was no evidence of underlying renal dysfunction, which could be associated with hypertension issues, as a result of diabetes mellitus.  Finally, the examiner noted that the Veteran's diabetes mellitus was very well controlled and that there was no evidence to suggest that it either caused or aggravated the Veteran's hypertension or atrial fibrillation.     

Thus, there is no lay or medical evidence linking the Veteran's hypertension and atrial fibrillation to service.  In addition, there is no lay or medical evidence showing that the hypertension and atrial fibrillation were caused by or aggravated by his service-connected diabetes mellitus.
 
The Board also considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. 362.  He is also competent to report symptoms of his condition.  Layno, 6 Vet. App. 465, 469-71.  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr, 21 Vet. App. 303.  Thereby, the Veteran is not competent to definitively state the cause of his current hypertension or atrial fibrillation.  Thus, the Board affords more probative weight to the VA examiners' opinions, when viewed together, than the Veteran's own contentions, and there are no medical opinions to the contrary.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that shows that the Veteran's hypertension and atrial fibrillation were caused by or aggravated by his service-connected diabetes mellitus, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for high blood pressure, characterized as hypertension, and heart arrhythmia, characterized as atrial fibrillation, to include as secondary to service-connected diabetes mellitus is not warranted.


ORDER

1. Entitlement to service connection for high blood pressure, characterized as hypertension, to include as secondary to service-connected diabetes mellitus is denied.

2. Entitlement to service connection for a heart arrhythmia, characterized as atrial fibrillation, to include as secondary to service-connected diabetes mellitus is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


